 

PROMISSORY NOTE

 

$ 250000   Jack D. and Vanessa J. Mitchell   November 4, 2019 Amount   Lender  
Date

 

FOR VALUE RECEIVED, the Undersigned acknowledges that he is indebted to the
Lender in the amount stated herein and promises to pay on or before the date
specified to the order of Jack D. And Vanessa J. Mitchell (the “Lender”), the
principal sum of two hundred and fifty thousand dollars ($250,000) together with
interest thereon from the date hereof to maturity at an annual interest rate of
18%, compounded annually with an additional 100,000 shares of unrestricted
common stock.

 

Said principal sum is due twelve (12) months from the date hereof. All
installments, prepayments, and other payments of principal and interest are
payable to Lender at ______________ or at such other place as the Lender or
holder may hereafter and from time to time designate in writing.

 

This Note may be prepaid, in whole or in part, without penalty at any time. At
maturity, or default or failure to pay any installment of principal and interest
required herein, the entire balance shall be immediately due and payable. Any
remedy of Lender or holder upon default of the Undersigned shall be cumulative
and not exclusive and choice of remedy shall be at the sole election of Lender
or holder. The Undersigned agrees to pay all costs of collection, including
reasonable attorney’s fees, whether or not any suit, civil action, or other
proceeding at law or in equity, is commenced. The Undersigned waives demand,
presentment for payment, protest and notice of protest and nonpayment of this
Note and expressly agrees to remain bound for the payment of principal, interest
and other sums provided for by the terms of this Note, notwithstanding any
extension or extensions of the time of, or for the payment of, said principal.
No delay or omission on the part of the Lender or holder in exercising any
rights shall operate as a waiver of such right. This Note shall be governed by
the laws of the State of Tennessee, and each party hereto agrees to venue and
jurisdiction in the federal and state courts located in Shelby County,
Tennessee.

 

[Signature Page Follows]

 

On Demand Promissory Note Page 1 of 2

 

   

 

 

Executed on November 4, 2019.

 

  UNDERSIGNED:           Printed Name: Brian Cox   Company: Surge Holdings, Inc.

 

WITNESS:           Printed Name           Signature  

 

On Demand Promissory Note Page 2 of 2

 

   

 

